Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-17, 19-25 are considered allowable over the prior art, as the closest prior art, Gillette and Webman, do not explicitly teach the combination of an accessory for modifying sound output of a musical instrument, the musical instrument comprising a body, the body comprising a soundboard, in which the accessory comprises: a sound sensor configured to engage the body and sense vibration of the body representing the sound output of the musical instrument; an actuator configured to engage the soundboard and deform the soundboard of the musical instrument so as to modify the sound output of the musical instrument; a fastener for engaging the accessory to the musical instrument, thereby to locate the actuator against the soundboard of the musical instrument; a controller in electronic communication with the actuator and the sound sensor for receiving and analysing the sound output sensed by the sound sensor, and controlling the actuator in dependence on the sound output sensed by the sound sensor; and a switch for deactivating the sound sensor, to allow for the controller ‘to control the actuator independently of the sound sensed by the sound sensor’ (para. 0042 of the specification). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837